Citation Nr: 1631652	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a liver condition to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.
 
2.  Entitlement to service connection for a kidney condition to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.
 
3.  Entitlement to service connection for a skin condition to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In June 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript is associated with the claims file.  Thereafter, the Veteran was offered the opportunity to have an additional hearing, which he declined in correspondence dated in August 2014.

In April 2015, the Board remanded this matter for further evidentiary development.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a liver condition to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus and entitlement to service connection for a kidney condition to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era, and is presumed to have been exposed to herbicide agents.
 
2.  A skin condition, to include skin tags, was not shown in service and until many years thereafter and have not been found by competent and credible evidence to be associated with such service, including the Veteran's conceded in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition are not met.  38U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

VA is required to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all notification and development action needed to arrive at a decision as to the claim decided herein has been accomplished.  Through June 2009, September 2009, and March 2010 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim.  The letters advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.               § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records, VA treatment records, private treatment records, and statements from the Veteran and his representative.  In addition, the Veteran had the opportunity to testify before the Board in June 2011.

The Veteran has also been afforded a VA medical examination for his claimed condition, most recently in October 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on an examination of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considers all of the pertinent evidence of record, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

Analysis

The Veteran claims that his skin condition, namely skin tags, should be presumptively service-connected because he was exposed to the herbicide Agent Orange while in Vietnam.  Post-service VA medical records reflect that the Veteran was treated for skin tags.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6) . 

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. 
§ 3.309(e). 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996). 

As an initial matter, as noted by the Board in its February 2012 remand, the RO conceded the Veteran's presence in the Republic of Vietnam and associated presumed herbicide exposure in its September 2011 rating decision establishing service connection for Type II diabetes mellitus.  Thus, exposure to herbicides during service is conceded.  See 38 C.F.R. § 3.307.  However, skin tags are not listed among the conditions for which presumptive service connection is available based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (e)(2014). Therefore, service connection on a presumptive basis is not warranted for the Veteran's diagnosed skin tags.

Service connection may still be established on the basis of herbicide exposure with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  Unfortunately, service connection for the Veteran's diagnosed skin tags may not be awarded on this basis either.  First, there is no showing of skin tags in service.  The Veteran's STRs are silent for any complaint, treatment, or diagnosis of a skin condition.  His skin was normal during the January 1967 separation examination.

A July 1992 private treatment record shows that upon examination following complaints of an unrelated big right toe injury, the Veteran's general appearance was observed to include skin patterns that were within acceptable limits.

A June 2008 private treatment record reflects that the Veteran's skin was observed to be without rashes or other lesions.

An August 2011 private treatment record shows that the Veteran presented for treatment regarding the removal of skin tags.

A September 2011 private treatment record reflects that the Veteran again presented for treatment regarding the removal of skin tags.  

During a March 2012 VA examination, the VA examiner opined that the Veteran's conditions were not directly due to service, but with regard to his herbicide exposure the examiner just cited to the presumptive provisions, noting that presumptive service connection was not warranted.  The examiner, however, did not specifically address whether his conditions were due to herbicide exposure.  Therefore, the Board found this opinion to be inadequate and remanded the claim.

During a December 2014 VA examination, the Veteran reported that in 2011, he had multiple skin tags removed from the armpits, neck and groins and they were all benign.  Following examination of the Veteran, the examiner opined that the Veteran's skin tags condition was less likely than not incurred in or caused by the claimed in-service herbicide exposure.  He reasoned that it was not clear by the Veteran's history that he was exposed to herbicides during his military service.  By way of an April 2015 Board remand, the Board pointed out that the examiner's rationale was essentially identical to the March 2012 VA examiner's reasoning. 

Therefore, pursuant to the April 2015 Board remand, the Veteran was afforded another VA examination in October 2015.  He reported that he began to develop skin tags in about 1995.  The examiner noted that in August 2011, he had multiple skin tags removed from the armpits, neck and groins and they were all benign.  The examiner stated that according to UpToDate, one of the most common causes of acanthosis nigricans (benign skin tags) was obesity; he pointed out that the Veteran was morbidly obese.  The next common cause mentioned was endocrine and metabolic disorders, particularly disorders associated with insulin resistance; the examiner also pointed out that the Veteran had diabetes mellitus, type II.  The examiner also stated that another common cause was genetic or familial causes and that the Veteran had a sister with the same condition.  Malignancy was also a common cause and the examiner indicated that the Veteran had been treated for renal cell carcinoma and drug reactions.  The examiner stated that of these causes, the most common were obesity and diabetes, both of which the Veteran demonstrably had.  The examiner indicated that there was no mention of exposure to things like Agent Orange.  Therefore, the examiner opined that it was less likely as not that any currently diagnosed skin condition, to include skin tags, was etiologically related to the Veteran's military service, to include his presumed exposure to herbicides (Agent Orange) therein.

The Board acknowledges the Veteran's assertion that his skin tags are related to service.  However, the claims folder is devoid of any relevant treatment records or other medical documents until 2011, 44 years after service discharge.  Even if the Veteran's skin tags began developing in 1995, this would have been 28 years after service discharge.  Normal medical findings at the time of separation from service, as well as, the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds compelling the lack of any probative medical evidence linking the Veteran's skin tags to service.

The sole evidence of a relationship between the Veteran's skin tags and herbicide exposure of record is the opinion of the Veteran.  As a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the etiology of the Veteran's skin condition and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the service connection claim for a skin condition; there is no doubt to be resolved; and service connection is not warranted.  See Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for a skin condition, to include as due herbicide exposure is denied.




REMAND

Unfortunately, while the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

As indicated by the Veteran's representative in the December 2015 Appellant's Post-Remand Brief, the October 2015 VA examiner did not provide any discussion or opinion on secondary service connection.  Indeed, the Board finds that the medical opinions addressing secondary service connection provided in connection with the Veteran's kidney and liver claims were inadequate as the VA examiner did not provide any discussion of why the Veteran's liver and kidney conditions were not aggravated by his service-connected diabetes mellitus, type II.  Instead, the examiner stated, "according to UpToDate, there is no well-established causal connection between the Veteran's service-connected diabetes mellitus type II and his liver impairments.  Diabetes is not listed as a common or even less common cause.  It is less likely as not that the Veteran's liver conditions were aggravated by the Veteran's service-connected diabetes mellitus, type II or medication taken for it.  Again refer to UpToDate."  The examiner provided the same opinion and rationale as to the Veteran's kidney conditions.  38 C.F.R. § 3.310(b).  Therefore, the Board finds that an addendum opinion must be obtained as to whether the Veteran's currently diagnosed liver and kidney conditions were at least as likely as not caused by or aggravated by his service-connected diabetes mellitus, to include any medications used to treat the Veteran's diabetes mellitus. 

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.            § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Return the claims file, to include a copy of this remand, to the October 2015 VA examiner for an addendum opinion.  If the examiner who drafted the October 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that any currently diagnosed liver condition, to include cirrhosis, hepatic encephalopathy, and nonalcoholic steatohepatitis, is proximately due to or caused by the Veteran's service-connected type II diabetes mellitus?

(b) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed liver condition, to include cirrhosis, hepatic encephalopathy, and nonalcoholic steatohepatitis, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected type II diabetes mellitus, to include medications taken for diabetes mellitus?

If the examiner determines that the Veteran's liver condition is aggravated by his service-connected diabetes mellitus, the examiner should report the baseline level of severity of the liver condition prior to the onset of aggravation.  If some of the increase in severity of the liver condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

(c) Is it at least as likely as not (i.e. 50 percent or greater probability) that any currently diagnosed kidney condition, to include chronic renal disease and clear cell kidney cancer, is proximately due to or caused by the Veteran's service-connected type II diabetes mellitus?

(d) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed kidney condition, to include chronic renal disease and clear cell kidney cancer, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected type II diabetes mellitus, to include medications taken for diabetes mellitus?

If the examiner determines that the Veteran's kidney condition is aggravated by his service-connected diabetes mellitus, the examiner should report the baseline level of severity of the kidney condition prior to the onset of aggravation.  If some of the increase in severity of the kidney condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


